Exhibit 10.33



     James J. Duffy
Executive Vice President
Human Resources
[cit_logo.jpg]

June 16, 2008

Mr. Alexander T. Mason
10600 Park Heights Avenue
Owings Mills, MD 21117

Dear Alex:

We are pleased to confirm your employment pursuant to terms set out in this
letter (the “Letter Agreement”). On June 16, 2008, you will be joining CIT Group
Inc. (“CIT” or the “Company”) as President and Chief Operating Officer of CIT.
The term of your employment hereunder shall commence no later than June 16, 2008
and shall continue for the period ending May 31, 2010, subject to sooner
termination pursuant to the terms hereof. This Letter Agreement summarizes your
compensation and benefits and contains important information regarding your
status as an employee and Executive Officer of CIT. This Letter Agreement shall
be effective as of June 16, 2008.

Your annualized salary will be $650,000, to be paid bi-weekly. You will report
to Jeffrey M. Peek, Chairman and Chief Executive Officer. Your primary work
location will be in the Borough of Manhattan, New York City.

In your position, you will be an Executive Officer of CIT and an Officer, as
that term is defined under the rules and regulations under Section 16 of the
Securities Exchange Act of 1934, as amended. As an Executive Officer, your
compensation and benefits, including annual bonuses, will, subject to the terms
hereof, be determined by the Compensation Committee of the Board of Directors of
CIT (the “Committee”), from time to time. The Committee awards bonuses for our
Executive Officers based on the performance of the individual and CIT. Annual
bonuses are generally payable in the first quarter following the close of the
performance period (i.e., the calendar year). Bonus payments are generally
included in the calculation of pension and other benefits.

You will be eligible for an annual bonus. With respect to bonuses for bonus plan
years 2010 and thereafter, you must be employed by CIT on the date CIT pays
bonuses to similarly situated executive employees in order to be paid an annual
bonus.

With respect to each of the bonus plan years 2008 and 2009, you will receive a
guaranteed cash bonus in an amount not less than $1,350,000 payable in the
calendar year following the year to which such bonus relates, at the time CIT
pays annual bonuses to similarly situated executive employees for the preceding
year but in no event later than March 15 of such following year. CIT pays annual
bonuses to similarly situated executive employees in the first quarter of the
year following the end of the plan year for which the bonus is being paid. You
will be paid your 2008 and 2009 bonuses in the amount and at the time specified
in this paragraph even in the event your employment with CIT has terminated
prior to payment unless your employment with CIT has terminated prior to payment
for a reason or reasons other than an “Eligible Termination,” death or
“Disability.” For purposes of this Letter Agreement, “Eligible

CIT
505 Fifth Avenue
New York, NY 10017
t: 212.771.9403 f: 212.771.9407
james.duffy@cit.com


 

     

--------------------------------------------------------------------------------

Alex Mason
June 16, 2008
Page 2

Termination” and “Disability” will have the same meaning as defined in the
Executive Severance Plan (the “ESP”) as in effect on the date of this Letter
Agreement.

In addition, you will be eligible to participate in the CIT Group Inc. Long-Term
Incentive Plan (the “LTIP”). In 2009, with respect to 2008, and in 2010 with
respect to 2009, in accordance with the CIT Equity Compensation Award Policy
(the “Policy”) and the terms and conditions of the LTIP and the applicable Award
Agreements, which will include vesting and forfeiture conditions, you will be
awarded a long-term incentive award in an amount not less than $1,500,000 in the
form of Restricted Stock Units (“RSUs”) and a long-term incentive award in an
amount not less than $1,000,000 in the form of Nonqualified Stock Options
(“Options”) (collectively, the “Guaranteed Equity Awards”). The RSUs will be
granted in January 2009 and 2010 respectively and $500,000 of the Options will
be granted in each January and July of 2009 and 2010. The actual number of RSUs
and Options that you may be awarded will be determined in accordance with the
Policy based on the closing price of CIT’s common stock on the NYSE on the Grant
Date (as defined below) and CIT’s valuation of the Options on that date.
Commencing in 2011, with respect to performance in 2010, your awards under the
LTIP will be determined by the Committee in accordance with criteria that the
Committee uses to determine equity awards for similarly situated executive
employees. You must be employed on the date of grant to receive equity awards
under the LTIP, including the Guaranteed Equity Awards.

Notwithstanding the last sentence of the preceding paragraph, you will be paid
the dollar value of the Guaranteed Equity Awards for any portions of the
Guaranteed Equity Awards that have not been granted as of the date of your
termination of employment from CIT only in the event that your termination of
employment is an Eligible Termination or is due to death or Disability. Such
payments will be subject to required payroll taxes and withholdings, and will be
made in a lump sum cash payment on the first payroll pay date following your
date of termination. If your employment with CIT terminates for any reason other
than an Eligible Termination, death or Disability, you will not receive a
payment with respect to any portion of the Guaranteed Equity Awards that have
not been granted as of your date of termination.

In addition, as an incentive to accept CIT’s offer, in accordance with the
Policy and the terms and conditions of the LTIP and the award agreements granted
thereunder, you will receive a one-time award equal in value to $1,100,000 in
the form of RSUs and a one-time award equal in value to $900,000 in the form of
Options (collectively, the “Sign-On Awards”). In accordance with the terms of
the Policy, these awards will be made on the first Grant Date following your
date of employment and will be subject to vesting over three years from such
Grant Date. Currently, the next planned date for the announcement of quarterly
earnings is July 17, 2008. The actual number of RSUs and Options that you may be
awarded will be determined based on the closing price of CIT’s common stock on
the NYSE on the Grant Date and CIT’s valuation of the Options on that date.

Notwithstanding any provision to the contrary in any Award Agreement evidencing
the grant to you of any of the Guaranteed Equity Awards and the Sign-on Awards
provided for above, the following provisions shall apply with respect to any
RSUs or Options granted to you pursuant to such Awards that remain outstanding
but unvested as of the date of your Eligible Termination or the date of
termination of your employment by reason of your death or Disability: (a) any
such RSUs shall become immediately and fully vested on such date, and in the
case of any such RSUs that were granted subject to the attainment of performance
goals, shall vest with


 

     

--------------------------------------------------------------------------------

Alex Mason
June 16, 2008
Page 3

respect to the number of shares that would be payable if such performance goals
were to be achieved at the target level specified in the applicable Award
Agreement; and (b) any such Options shall become immediately and fully vested
and excercisable on such date, and shall remain excercisable thereafter until
the earlier of: (x) three years from your date of termination if your
termination is due to your death or disability or two years from your date of
termination if your termination is an Eligible Termination; and (y) the
expiration of the Option Term.

Pursuant to the Policy, awards under the LTIP may be granted quarterly on the
dates CIT publicly announces earnings (the “Grant Date”). CIT generally
announces fourth-quarter earnings in mid-January. The actual number of RSUs and
Options that you may be awarded will be determined based on the closing price of
CIT’s common stock on the NYSE on the Grant Date and CIT’s valuation of the
Options on that date. Subject to the provisions of this Letter Agreement, the
Committee may establish the terms and conditions of awards under the LTIP at the
time of grant, including the establishment of performance-based metrics.
Generally, however, RSUs entitle recipients to receive one or more shares of CIT
common stock, but stock is not actually issued at the time of grant, and vest
after three years. Stock Options vest in three tranches: one-third of the grant
will vest on each of the first, second and third anniversaries of the Grant
Date. The Option exercise price will equal the closing price of CIT common stock
on the applicable Grant Date. Actual terms and conditions of these long-term
incentive awards will be fully described in Award Agreements that will be sent
to you following the Grant Date.

You will be eligible to participate in CIT’s ESP, as in effect from time to time
and subject to the terms and conditions thereof, or any successor plan. In
connection with calculating the benefits to which you are entitled in accordance
with Section 5.2(b) of the ESP, in the event of a “Change of Control,” as that
term is defined in the ESP, the definition of “Average Annual Bonus” as set
forth in Section 2.5 of the ESP will be replaced with the following definition:

  “Average Annual Bonus” means the average of the two largest bonuses received
by the Participant with respect to the three Annual Bonuses immediately
preceding the Participant’s Separation from Service, which average shall be
determined by including a zero in the average calculation with respect to any
calendar year for which the Participant was eligible for an Annual Bonus but was
not paid an Annual Bonus; provided, however that for this purpose for each of
the years 2008 and 2009, you shall be deemed to have received an Annual Bonus of
no less than $1,350,000 in each of those years.”


In addition, for purposes of your participation in the ESP, the definition of
“Good Reason” is modified as follows:

  Section 2.28(a) is modified to read as follows:


  “(a) In all situations, whether or not there has been a Change in Control, (i)
you have been assigned duties and responsibilities not commensurate with your
position as President and Chief Operating Officer in any material respect
or (ii) there is a material reduction in your annualized base salary.”



 

     

--------------------------------------------------------------------------------

Alex Mason
June 16, 2008
Page 4

To reflect the above-referenced change to Section 2.28(a) of the ESP, clause
(ii) of Section 2.28(b) is deleted and clause (iii) of that section is
re-designated as clause (ii). In addition, clause (ii) as so re-designated is
amended to read as follows:

  “(ii) any successor to the Company has failed to assume the obligations of the
Company under this Letter Agreement, either expressly or by operation of law.”


In the event of a termination of your employment by the Company without Cause or
by you for Good Reason, it is our mutual intent that you shall be entitled to
severance benefits based on a multiple of two and one half times rather than two
times. Accordingly, where the “two times” appears in Section 5.2(a)(i), Section
5.2(a)(ii), Section 5.2(b)(i), subclauses (A) and (C) and Section 5.2(b)(ii),
subclauses (A)(x) and (A)(z), it shall read “two and one half times.”

For purposes of Section 2.27 and Section 5.5 of CIT’s ESP as applied to you, the
“General Release” shall be consistent with the obligations of the parties as set
forth in this Letter Agreement and any subsequent written agreements between the
parties regarding the terms of your employment with the Company.

In addition, after the termination of your employment with CIT and the
termination of benefits in accordance with Section 5.2(a)(v) of the ESP, you
shall have the option to elect continued medical coverage under the CIT retiree
health and welfare plan appropriate to your age and the age of your spouse and
dependents, but only to the extent CIT continues to offer such retiree health
and welfare benefits, subject to timely payment by you of periodic contributions
equal to CIT’s full cost of providing such elected coverage.

You will also be eligible to participate in all employee pension and welfare
plans and benefits and other benefit plans, practices, policies and programs
generally applicable to executive employees of CIT subject to the terms and
conditions of the applicable plans and programs in which you participate. You
will also be eligible for financial and tax planning benefits. Materials
describing our current executive benefits are attached for your review.

Finally, subject to the next following sentence, CIT will reimburse you for (i)
such relocation expenses incurred by you during 2008 and 2009 as are allowed in
accordance with the terms of the CIT Group Inc. Relocation Policy and/or (ii)
for temporary housing expenses incurred by you for a maximum of nine months
following the date on which your employment with CIT commences. The maximum
amount of expenses that shall be eligible for reimbursement pursuant to the
preceding sentence shall be $90,000.00 for expenses incurred by you during 2008
and $30,000.00 for expenses incurred by you in 2009. In addition, with respect
to the federal, state and local income, employment or other taxes imposed on any
reimbursement paid to you hereunder, (each amount so reimbursed, a
“Reimbursement Payment”, and the taxes so imposed thereon, together with any
interest or penalties imposed with respect to such taxes, the “Applicable
Taxes”), CIT shall make an additional payment to you (a “Tax Gross-Up Payment”)
in an amount which, after reduction for all taxes (including without limitation
all federal, state and local income, employment, or other taxes) imposed on the
Tax Gross-up Payment, will equal the Applicable Taxes imposed on the
Reimbursement Payment. In the case of any Applicable Taxes that CIT remits to
the applicable taxing authorities on your behalf


 

     

--------------------------------------------------------------------------------

Alex Mason
June 16, 2008
Page 5

through tax withholdings, CIT shall pay the required Tax Gross-up Payment to you
(or to the applicable taxing authorities on your behalf as tax withholdings) on
the date on which it so remits the Applicable Taxes. In the case of any
Applicable Taxes that are remitted by you to the applicable taxing authorities,
CIT shall pay the required Tax Gross-up Payment to you (less required tax
withholdings thereon) by no later than twenty business days after you have
notified CIT in writing that such Applicable Taxes have been so remitted by you.

CIT shall reimburse your reasonable attorneys’ fees incurred in connection with
the negotiation of this Letter Agreement in an amount not to exceed $35,000,
which amount shall be paid no later than 30 days after your date of hire.

You will be eligible for 12 days of vacation in 2008, and 20 days of vacation
per year beginning in 2009. In addition, you will be eligible for company-paid
holidays and personal days as per CIT’s time off policy. If you enroll, health
coverage will commence on your first day of work. You will receive a benefits
enrollment package within the next few weeks. In the interim, please review the
enclosed guide to CIT benefits. To receive benefits coverage, you must complete
all applicable enrollment forms within 45 days from the date you begin
employment. Please return the remaining forms on your first day of employment.

This offer of employment is contingent upon the satisfactory completion of all
employment processing (other than reference checking, which has already been
done), including drug testing. Your official start date will be determined upon
completion of this pre-employment screening.

Except for such components of compensation that are, by the express terms of
this Letter Agreement, to be provided in the event of the termination of your
employment, if your employment with CIT terminates at any time, for any reason,
the items of compensation expressly provided by this Letter Agreement shall
cease on your last day of employment. Anything herein to the contrary
notwithstanding, the termination of this Letter Agreement shall not terminate
any entitlements you may have to indemnification under applicable corporate
documents or indemnification agreements in accordance with the terms of such
documents or agreements, or to receive payments or benefits on or after
termination of your employment to which you may be entitled in accordance with
the terms of the LTIP, ESP or any other applicable plans, programs, policies,
agreements or other arrangements of the Company.

Furthermore, in accepting this offer, you represent, warrant and agree that:

  (i) you have not taken and will not take any confidential, proprietary or
trade secret materials (or copies thereof), from your prior employers and to the
extent you have such information in your possession, you will return all such
information after your employment with such employer terminates;


  (ii) you will not use any confidential, proprietary or trade secret
information in violation of any contractual or common-law obligation to your
former employers;


  (iii) you are not subject to any agreement, plan or policy applicable to you
that would prevent or restrict you from accepting this offer of employment and
engaging in activities competitive with the activities of your former employers
or from performing your duties and obligations hereunder;



 

     

--------------------------------------------------------------------------------

Alex Mason
June 16, 2008
Page 6

  (iv) you are not subject to any agreement, plan or policy purporting to
restrict your ability to solicit any employee, customer or prospective customer
of any prior employer; or if you did not disclose to CIT any agreements with any
of your prior employers restricting your post-employment activities, that you
are not subject to any agreement, plan or policy purporting to restrict your
ability to solicit any employee, customer or prospective customer of any prior
employer;


  (v) you have not requested, solicited or encouraged, and will not request,
solicit or encourage, any employees or customers or clients of your former
employers to join CIT or to leave your past employers in violation of any
contractual, common-law obligation or duty to your past employers;


  (vi) you are not party to any employment agreement or subject to any policy
that would require you to give notice to your past employer of your resignation
in order for such resignation to become effective (unless you have given or will
give such notice, and any period of time required to elapse before such notice
becomes effective will have elapsed before you commence your employment with
CIT);


  (vii) during the time that you are employed by CIT and then for one year after
the date of termination of your employment for any reason (two years in the case
of a termination by you without Good Reason or by CIT for Cause), you will not,
without the written consent of the Board, directly or indirectly (A) knowingly
engage or be interested in (as owner, partner, stockholder, employee, director,
officer, agent, consultant or otherwise), with or without compensation, any
business in the United States which is in competition with any line of business
actively being conducted on the date of termination by CIT, unless such line of
business accounts for less than ten percent (10%) of the gross revenues of CIT
as of the date of termination, and (B) disparage or publicly criticize CIT or
any of its affiliates. Nothing herein, however, will prohibit you from acquiring
or holding not more than one percent of any class of publicly traded securities
of any such business; provided that such securities entitle you to not more than
one percent of the total outstanding votes entitled to be cast by
securityholders of such business in matters on which such securityholders are
entitled to vote;


  (viii) during the time that you are employed by CIT and then for two years
after the date of termination of your employment for any reason, you will not,
without the written consent of the Board, directly or indirectly, hire any
person who was employed by CIT or any of its subsidiaries or affiliates (other
than persons employed in a clerical or other non-professional position) within
the six-month period preceding the date of such hiring, or solicit, entice,
persuade or induce any person or entity doing business with CIT and its
respective affiliates, to terminate such relationship or to refrain from
extending or renewing the same; and


  (ix) you acknowledge that the provisions above are reasonable and necessary
for the protection of CIT and its respective affiliates and that the provisions
above shall survive the termination of your employment with CIT. In addition,



 

     

--------------------------------------------------------------------------------

Alex Mason
June 16, 2008
Page 7

  you further acknowledge that CIT and its respective affiliates will be
irrevocably damaged if such covenants are not specifically enforced.
Accordingly, you agree that, in addition to any other relief to which CIT may be
entitled, CIT will be entitled to seek and obtain injunctive relief (without the
requirement of any bond) from a court of competent jurisdiction for the purposes
of restraining you from an actual or threatened breach of such covenants. In
addition, and without limiting CIT’s other remedies, in the event of any breach
by you of such covenants, CIT will have no obligation to pay any of the amounts
that continue to remain payable to you after the date of such breach under the
Executive Severance Plan.

For purposes of this document, confidential or proprietary materials includes
the memorialization of such information in any form, be it a physical piece of
paper or information maintained electronically on a disc, hard drive or
otherwise.

CIT agrees that for one year following the termination of your employment from
CIT it shall not disparage or publicly criticize you. Solely for purposes of the
immediately preceding sentence, “CIT” shall be deemed to refer only to CIT’s
officers (as defined under Rule 16a-1(f) of the Securities Exchange Act of 1934,
as amended).

Notwithstanding our entering into this Letter Agreement, nature of your
employment remains “at-will.” This means that CIT or you may terminate your
employment relationship at any time for any reason, with or without cause and
without notice.

CIT and you intend that the benefits and payments described in this Letter
Agreement will comply with the requirements of section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations, guidance and other
interpretative authority issued thereunder (collectively, “Section 409A”) to the
extent subject thereto, and that this Letter Agreement will be interpreted and
construed consistent with that intent. In addition, notwithstanding anything to
the contrary contained in any other provision of this Letter Agreement, the
payments and benefits to be provided to you pursuant to this Letter Agreement
shall be subject to the provisions set forth below.

        (a) The date of your “separation from service”, as defined in the
regulations issued under Section 409A, shall be treated as your date of
termination for purpose of determining the time of payment of any amount that
becomes payable to you hereunder upon the termination of your employment and
that is treated as an amount of deferred compensation for purposes of Section
409A; and

        (b) If you are a “specified employee” within the meaning of the Section
409A at the time of your “separation from service” within the meaning of Section
409A, then any payment otherwise required to be made to you under this Letter
Agreement, including but not limited to the Guaranteed Equity Awards or payments
in accordance with the ESP, on account of your separation from service, to the
extent such payment (after taking in to account all exclusions applicable to
such payment under Section 409A) is properly treated as deferred compensation
subject to Section 409A, shall not be made until the first payroll pay date
after (i) the expiration of six months from the date of your separation from
service, or (ii) if earlier, the date of your death (the “Delayed Payment
Date”). On the Delayed Payment Date, there shall be paid to you or, if you have
died, to your estate, in a single cash lump sum, an amount equal


 

     

--------------------------------------------------------------------------------

Alex Mason
June 16, 2008
Page 8

to aggregate amount of the payments delayed pursuant to the preceding sentence,
plus interest thereon at the Delayed Payment Interest Rate (as defined below)
computed from the date on which each such delayed payment otherwise would have
been made to you until the Delayed Payment Date. For purposes of the foregoing,
the “Delayed Payment Interest Rate” shall mean the rate per annum equal to the
short-term federal interest rate applicable under Section 7872(f)(2)(A) of the
Internal Revenue Code of 1986, as amended, for the month in which you are
treated as having incurred a separation from service for purposes of Section
409A.

        (c) All expenses eligible for reimbursement hereunder shall be paid to
you as soon as practicable after your request for reimbursement is received by
CIT, but in any event by no later than December 31 of the calendar year
following the calendar year in which such expenses were incurred. The expenses
incurred by you in any calendar year that are eligible for reimbursement under
this Letter Agreement shall not affect the expenses incurred by you in any other
calendar year that are eligible for reimbursement hereunder. The amount of any
financial and tax planning benefits or other in-kind benefits provided to you in
accordance with this Letter Agreement during any calendar year shall not affect
the amount of such benefits to be provided to you in any other calendar year.
Your right to receive any reimbursements or in-kind benefits pursuant to this
Letter Agreement shall not be subject to liquidation or exchange for any other
benefit.

        (d) In the case of any amounts that are payable to you hereunder or
under the ESP in the form in the form of “a series of installment payments”, as
defined in Treas. Reg. §1.409A-2(b)(2)(iii), your right to receive such payments
shall be treated as a right to receive a series of separate payments under
Treas. Reg. §1.409A-2(b)(2)(iii). The ESP is hereby amended as to you to so
provide, with respect to any installment payments payable to you thereunder.

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York without reference to principles of conflict of
laws. Any controversy, dispute or claim arising out of or relating to this
Letter Agreement shall be resolved by binding arbitration, to be held in the
Borough of Manhattan in New York City, in accordance with the Commercial
Arbitration Rules (and no the Rules for Resolution of Employment Disputes) of
the American Arbitration Association and this paragraph. The arbitrator(s) may
award the costs of arbitration and/or attorneys’ fees incurred in connection
with the arbitration based on his or their discretion. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.

This Letter Agreement sets forth the terms of your employment with us and
supersedes any prior oral or written communications. A duplicate original of
this Letter Agreement is enclosed for your records. To accept employment, please
sign and return this Letter Agreement to me by [date]. Your signature below
indicates that you understand and agree to the terms set forth in this Letter
Agreement. If you do not return this Letter Agreement to me by June 16, 2008,
this offer will expire. It may be faxed to 212-771-9407 or mailed to my
attention. Handwritten changes to this Letter Agreement are not valid unless
authorized and signed by me. In addition, no one at CIT other than me is
authorized to vary the terms of this Letter Agreement.


     

--------------------------------------------------------------------------------

Alex Mason
June 16, 2008
Page 9

Alex, we are delighted at the prospect of your joining our team and look forward
to having you on board. If you have any questions regarding this Letter
Agreement, you may contact me at 212-771-9403.

Sincerely,

/s/ James Duffy
James Duffy
Executive Vice President
Human Resources


Agreed and accepted:

/s/ Alexander T. Mason
Alexander T. Mason
Date: 6/16/08


 

     

--------------------------------------------------------------------------------